DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 10, 2022, has been received and entered.
	Claims 1-20, 23, 24, 28-38, and 47-50 are canceled.  Claims 51-56 are new.
	Claims 21, 22, 25-27, 39-46, and 51-56 are pending.
	The amendment deletes the elected species ‘steroid hormone’ for the compound comprised by the substrate in independent claims 21, 25, and 27.  Since the independent claims have been amended to exclude the elected species, then the search and examination has been extended to the nonelected species ‘fatty acid’ and ‘bioactive lipid’ for the substrate.  The provisional election of species requirement has been withdrawn.  Accordingly, previously withdrawn claims 39-44 are now examined on the merits.  
	Claims 21, 22, 25-27, 39-46, and 51-56 are examined on the merits.

Claim Objections
Claims 21, 22, 25-27, 39-46, and 51-56 are objected to because of the following informalities:  
Claims 21 and 25 are objected to because they recite “a substrate for the HSD17B13 protein chosen from a fatty acid, or a bioactive lipid.”  Likewise, claim 27 is objected to because it recites “a substrate for an HSD17B13 protein chosen from a fatty acid, or a bioactive lipid.”  The comma after “fatty acid” in these recitations in claims 21, 25, and 27 should be deleted.  Since claim 21 is objected to, its dependent claims, claims 22 and 51-56, must be objected to.  Since claim 25 is objected to, its dependent claims, claims 26 and 39-46, must be objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-44 and 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 51 are rendered indefinite by the recitation “the substrate for the HSD17B13 protein comprises a fatty acid.”  The transitional term “comprises” in the recitation is inclusive or open-ended and does not exclude additional, unrecited elements; see MPEP 2111.03(I).  Thus claims 39 and 51 recite a substrate that does not exclude additional, unrecited elements other than a fatty acid.  However, respective parent claims 25 and 21 recite that the substrate for the HSD17B13 protein is “chosen from a fatty acid, or a bioactive lipid” – that is, they recite a first embodiment in which the substrate is a fatty acid, and a second embodiment in which the substrate is a bioactive lipid.  For the embodiment of parent claims 25 and 21 in which the substrate is a fatty acid, it is unclear whether claims 39 and 51 require that the substrate further comprise another fatty acid, or that it changes the scope of the substrate such that instead of being a fatty acid, the substrate comprises a fatty acid (open-ended and does not exclude additional, unrecited elements).  It is unclear whether the “fatty acid” of claims 39 and 51 is the “fatty acid” of respective parent claims 25 and 21.  For the embodiment of parent claims 25 and 21 in which the substrate is a bioactive lipid, it is unclear whether claims 39 and 51 require that the bioactive lipid comprises a fatty acid.  Since claims 39 and 51 are indefinite, then their respective dependent claims 40 and 52 are rendered indefinite.  Therefore, claims 39, 40, 51, and 52 must be rejected under 35 U.S.C. 112(b).  
Claims 41 and 53 are rendered indefinite by the recitation “the substrate for the HSD17B13 protein comprises a bioactive lipid.”  The transitional term “comprises” in the recitation is inclusive or open-ended and does not exclude additional, unrecited elements; see MPEP 2111.03(I).  Thus claims 41 and 53 recite a substrate that does not exclude additional, unrecited elements other than a bioactive lipid.  However, respective parent claims 25 and 21 recite that the substrate for the HSD17B13 protein is “chosen from a fatty acid, or a bioactive lipid” – that is, they recite a first embodiment in which the substrate is a fatty acid, and a second embodiment in which the substrate is a bioactive lipid.  For the embodiment of parent claims 25 and 21 in which the substrate is a bioactive lipid, it is unclear whether claims 41 and 53 require that the substrate further comprise another bioactive lipid, or that it changes the scope of the substrate such that instead of being a bioactive lipid, the substrate comprises a bioactive lipid (open-ended and does not exclude additional, unrecited elements).  It is unclear whether the “bioactive lipid” of claims 41 and 53 is the “bioactive lipid” of respective parent claims 25 and 21.  For the embodiment of parent claims 25 and 21 in which the substrate is a fatty acid, it is unclear whether claims 41 and 53 require that the substrate comprises a fatty acid and a bioactive lipid (changing the scope of parent claims 25 and 21), or that claims 41 and 53 require that the fatty acid of parent claims 25 and 21 comprises a bioactive lipid.  Since claims 41 and 53 are indefinite, then their respective dependent claims 42-44 and 54-56 are rendered indefinite.  Therefore, claims 41-44 and 53-56 must be rejected under 35 U.S.C. 112(b).  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 39-44 and 51-56 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 39 and 51 recite “the substrate for the HSD17B13 protein comprises a bioactive lipid.”  The transitional term “comprises” in the recitation is inclusive or open-ended and does not exclude additional, unrecited elements; see MPEP 2111.03(I).  However, respective parent claims 25 and 21 recite that the substrate for the HSD17B13 protein is “chosen from a fatty acid, or a bioactive lipid” – that is, they recite a first embodiment in which the substrate is a fatty acid, and a second embodiment in which the substrate is a bioactive lipid.  Claims 39 and 51 fail to include all the limitations of respective parent claims 25 and 21 since claims 39 and 51 does not require that the substrate is a fatty acid or a bioactive lipid.  Therefore, claims 39, 40, 51, and 52 are improper dependent claims.
  Claims 41 and 53 recite “the substrate for the HSD17B13 protein comprises a bioactive lipid.”  As discussed above with respect to MPEP 2111.03(I), this signifies that the substrate does not exclude additional, unrecited elements other than a bioactive lipid.  However, respective parent claims 25 and 21 recite that the substrate for the HSD17B13 protein is “chosen from a fatty acid, or a bioactive lipid” – that is, they recite a first embodiment in which the substrate is a fatty acid, and a second embodiment in which the substrate is a bioactive lipid.  Claims 41 and 53 fail to include all the limitation of respective parent claims 25 and 21 since claims 41 and 53 does not require that the substrate is a fatty acid or a bioactive lipid.  Therefore, claims 41-44 and 53-56 are improper dependent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Claims 39 and 51 are interpreted as reciting that the substrate for the HSD17B13 protein is a fatty acid.
Claims 41 and 53 are interpreted as reciting that the substrate for the HSD17B13 protein is a bioactive lipid.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 25-27, 39, 41, 51, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Elphick (Disease Models & Mechanisms. 2012. 5: 231-240) in view of Su (PNAS. 2014. 111(31): 11437-11442. Previously cited).
Elphick discloses performing [3H]arachidonic acid (AA) labelling experiments with a human hepatocyte cell line (Huh7) which involves labelling the cells with [3H]AA in the presence or absence of valproic acid (VPA) for 24 hours prior to lipid harvesting (page 234, left column, first full paragraph; legend of Figure 3E).  As explained in the Methods section of the reference, the cells were labeled by providing the cells with 0.5% fatty-acid-free BSA and 0.25 µCi of 3H-labelled fatty acid (page 239, left column, first and second full paragraphs).  The cell suspension comprising the human hepatocytes (Huh7 cells) and [3H]AA in the presence of VPA is comparable to the claimed invention.  
Arachidonic acid is a fatty acid (page 231, left column, last paragraph) and is disclosed in the instant specification as a bioactive lipid for the practice of the invention (page 20, line 12 and page 21, line 14).  Therefore, arachidonic acid is a fatty acid and a bioactive lipid which is labeled with a radiolabel ([3H]).  
Exposure of the human hepatocytes (Huh7 cells) to VPA for 24 hours is shown in Figure 6 to result in lipid droplet accumulation (page 234, right column, last paragraph).   Therefore, lipid droplets are present in the cells of the cell suspension obtained in the experiment in which the human hepatocyte cells (Huh7 cells) were labeled with [3H]AA in the presence of VPA.

	Elphick differs from the claimed invention in that Elphick does not disclose an HSD17B13 protein.
Su discloses that 17β-hydroxysteroid dehydrogenase-13 (17β-HSD13), i.e. HSD17B13, is a human liver lipid droplet (LD)-associated protein (page 11437, right column, second paragraph).  In one experiment, 17β-HSD13, i.e. HSD17B13, was found to be exclusively present in the lipid droplet (LD) fraction of normal human liver and on the surfaces of lipid droplets (LDs) in cultured human hepatocytes (page 11439, paragraph bridging left and right columns; Figure 3, in particular Figure 3A).    	

Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have expected an HSD17B13 protein on the surfaces of the lipid droplets of the human hepatocyte cells (Huh7 cells) of Elphick.  One of ordinary skill in the art would have expected an HSD17B13 protein to be present on the lipid droplets of the Huh7 cells of Elphick since Su demonstrated that the HSD17B13 protein is a human liver lipid droplet-associated protein which is localized on the surfaces of the lipid droplets in cultured human hepatocytes.  As such, the cell suspension obtained in the cell labeling experiment of Elphick performed in the presence of VPA reads on a complex comprising an HSD17B13 protein (necessarily present on the surfaces of lipid droplets of the Huh7 cells, as supported by Su) and a substrate for the HSD17B13 protein (arachidonic acid, reading on a fatty acid and a bioactive lipid; recognized in the instant specification as a bioactive lipid for the practice of the invention at page 20, line 12 and page 21, line 14), wherein the substrate is labeled with a radiolabel (the [3H] label), thereby rendering obvious instant claims 25, 39, and 41.
Regarding instant claims 26 and 27, the 0.5% fatty-acid-free BSA (page 239, left column, first and second full paragraphs) reads on a ‘carrier.’  Therefore, instant claim 26 and 27 are rendered obvious.
Regarding instant claim 21, the Methods section of Elphick, in particular page 239, left column, first and second full paragraphs describing labelling cells with 3H-labelled fatty acid, reads on ‘instructions.’  According to MPEP 2112.01(III), “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.”  Thus any instructions read on the claimed instructions for using the HSD17B13 protein and substrate (arachidonic acid reads on a fatty acid and a bioactive lipid) in a method for screening a test compound for capability to inhibit the HSD17B13 protein.  Therefore, the cell suspension (obtained from the [3H]AA experiment with the Huh7 cells performed in the presence of VPA) and the Methods section of Elphick reads on a kit comprising a HSD17B13 protein (necessarily present on the surfaces of the lipid droplets of the Huh7 cells) or a cell expressing an HSD17B13 protein (human hepatocyte, specifically a Huh7 cell); a substrate for the HSD17B13 protein chosen from a fatty acid or a bioactive lipid (arachidonic acid reads on both), wherein the substrate is labeled with a radiolabel, and instructions (the Methods section of Elphick) reading on ‘instructions for using the HSD17B13 protein and substrate in a method for screening a test compound for capability to inhibit the HSD17B13 protein,’ thereby rendering obvious instant claims 21, 51, and 53.
A holding of obviousness is clearly required.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Elphick and Su as applied to claims 21, 25-27, 39, 41, 51, and 53 above, and further in view of Guan (CN 103520724. Listed on IDS filed 6/18/18. Machine Translation cited below. Previously cited) and GenCore (Search conducted on 1/13/20. OM protein search using sw model. Previously cited).
As discussed above, Elphick in view of Su renders obvious claims 21, 25-27, 39, 41, 51, and 53.  The references differ from claim 45 in that they do not expressly disclose that the HSD17B13 protein (present on the surfaces of the lipid droplets of the human hepatocytes) comprises an amino acid sequence that is at least about 90% identical to SEQ ID NO:1.  The references differ from claim 46 in that they do not expressly disclose that the HSD17B13 protein comprises the amino acid sequence of SEQ ID NO:1.
Guan discloses the human HSD17B13 protein and gene encoding the same (page 2, first paragraph under “Summary of Invention”).  Specifically, the HSD17B13 protein is used for the preparation of a product for preventing and/or treating fatty liver (page 2, second paragraph under “Summary of Invention”).  Additionally, Guan teaches a sequence representing the human HSD17B13 protein, wherein the sequence matches 100% with SEQ ID NO:1 of instant claims 45 and 46 (as demonstrated by GenCore, providing an abstract of Guan).  
For the invention of Elphick in view of Su, since the Huh7 cells of Elphick are human hepatocytes, then it would have been obvious to the person of ordinary skill in the art that the HSD17B13 protein of their lipid droplets (as rendered obvious in view of Su) is the human HSD17B13 protein disclosed in Guan.  Thus the HSD17B13 protein of the lipid droplets of the Huh7 cells of Elphick in view of Su necessarily has the sequence disclosed by Guan for the human HSD17B13 protein.  As such, Elphick and Su in further view of Guan and GenCore renders obvious  instant claim 45 (100% identical reads on ‘at least about 90% identical’) and 46.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed January 10, 2022, with respect to the rejections under 35 U.S.C. 101 of claims 21, 25-27, 31, and 45-47, the rejection under 35 U.S.C. 112(d) of claims 31-33 and 47-49, the rejection under 35 U.S.C. 102(a)(1) of claims 25, 31-33, and 47-49 as being anticipated by Doan in light of Kuhl, Dilly, and Karlson, the rejection under 35 U.S.C. 103 of claims 21, 25-27, 31-33, and 45-49 as being unpatentable over Guan in view of Brooks, Labrie, and Doan and in light of GenCore, Kuhl, and Karlson, and the rejection under 35 U.S.C. 103 of claim 22 as being unpatentable over Guan, Brooks, Labrie, Doan, GenCore, Kuhl, and Karlson in further view of Leippe, have been fully considered and are persuasive.  In particular, the amendment to independent claims 21, 25, and 27, adding the recitation that the substrate is labeled with a radiolabel, a fluorescent label, or colloidal gold, has overcome the rejections under 35 U.S.C. 101 since the label confers markedly different characteristics on the structure and function of the substrate.  The rejection under 35 U.S.C. 112(d) has been rendered moot by the canceling of claims 31-33 and 47-49.  The rejection under 35 U.S.C. 102(a)(1) has been overcome by the amendment of independent claim 25, deleting the recitation “a steroid hormone,” since Doan was cited for disclosing the elected species of substrate, a steroid hormone, and Doan does not disclose the presence of a substrate for the HSD17B13 protein chosen from a fatty acid or a bioactive lipid.  The rejections under 35 U.S.C. 103 have been overcome by the amendment of independent claims 21, 25, and 27, deleting the recitation “a steroid hormone.”  The primary reference Guan does not disclose the presence of a substrate for the HSD17B13 protein chosen from a fatty acid or a bioactive lipid.  Further still, the secondary reference Doan, cited in the rejections under 35 U.S.C. 103 to render obvious the substrate for the HSD17B13 protein, does not disclose a substrate for the HSD17B13 protein chosen from a fatty acid or a bioactive lipid; instead, Doan discloses a steroid hormone (estrone) as the substrate for the HSD17B13 protein.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of the newly cited reference Elphick for the non-elected species of substrate (a fatty acid, a bioactive lipid), as necessitated by the amendments.

Conclusion
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651       

/RENEE CLAYTOR/            Supervisory Patent Examiner, Art Unit 1651